NOTICE                     2022 IL App (4th) 200309-U
This Order was filed under
                                                                                       FILED
                                          NO. 4-20-0309                          February 18, 2022
Supreme Court Rule 23 and is
                                                                                    Carla Bender
not precedent except in the
                                  IN THE APPELLATE COURT                        4th District Appellate
limited circumstances                                                                 Court, IL
allowed under Rule 23(e)(1).
                                           OF ILLINOIS

                                       FOURTH DISTRICT


  THE PEOPLE OF THE STATE OF ILLINOIS,                        )     Appeal from
            Plaintiff-Appellee,                               )     Circuit Court of
            v.                                                )     McLean County
  WILLIE JAMES CHERRY,                                        )     No. 10CF42
            Defendant-Appellant.                              )
                                                              )     Honorable
                                                              )     Scott D. Drazewski,
                                                              )     Judge Presiding.


                 JUSTICE HOLDER WHITE delivered the judgment of the court.
                 Justices DeArmond and Turner concurred in the judgment.

                                              ORDER
 ¶1      Held: The appellate court affirmed, concluding postconviction counsel provided
               reasonable assistance.

 ¶2              In March 2014, defendant, Willie James Cherry, filed a pro se postconviction

 petition. In February 2020, the State moved to dismiss defendant’s petition. In July 2020, the

 trial court dismissed defendant’s postconviction petition.

 ¶3              Defendant appeals, arguing postconviction counsel failed to comply with Illinois

 Supreme Court Rule 651(c) (eff. July 1, 2017) and provided unreasonable assistance when she

 did not certify she made the necessary amendments to adequately present defendant’s claims and

 adopted the pro se petition without making any amendments or shaping the claims into the

 proper legal form. For the following reasons, we affirm the trial court’s judgment.

 ¶4                                     I. BACKGROUND
¶5             In January 2010, the State charged defendant with three counts of predatory

criminal sexual assault, alleging defendant committed an act of sexual penetration with (1) K.W.,

who was under 13 years of age, and the act involved defendant’s penis and K.W.’s anus (count

I); (2) K.W. and the act involved defendant’s penis and K.W.’s mouth (count II); and

(3) K.M.W., who was under 13 years of age, and the act involved defendant’s penis and

K.M.W.’s anus (count III).

¶6             During the March 2011 trial, the State established that K.W. and K.M.W. lived

with their grandmother, Julia Howard, at the time of the offense. In the late 1990s, a friend

introduced Howard and defendant and the two later began dating. In 2000, defendant

occasionally babysat K.W., K.M.W., and their sibling, Kh.W. K.M.W. testified that, one

morning when Howard was gone, defendant asked her to go to a bedroom with him. According

to K.M.W., she ended up unclothed on the bed on her stomach and defendant “put his penis in

[her] butt.” K.M.W. testified this happened more than once but fewer than 10 times. Kh.W.

testified he got up one night and observed defendant having sexual intercourse with K.M.W.

through an open bedroom door.

¶7             Defendant was interviewed in November 2009, and he stated he occasionally

watched Howard’s grandchildren when he dated Howard approximately 10 years before. Later

in the interview, defendant denied ever being alone with the children and denied abusing the

children. At trial, defendant testified he watched Howard’s children while Howard was gone.

Defendant testified his relationship with Howard ended when he reconciled with his wife in late

1999. Defendant denied abusing the children. Dottie Cherry, defendant’s wife, testified she and

defendant separated for a time in 1999. According to Dottie, she and defendant reconciled in




                                               -2-
December 1999. Dottie testified she knew of Howard during the time she was separated from

defendant.

¶8             The jury found defendant not guilty of counts I and II and guilty of count III. In

June 2011, the trial court sentenced defendant to 20 years’ imprisonment followed by a 3-year

term of mandatory supervised release. On direct appeal, defendant argued (1) the court erred in

admonishing the potential jurors pursuant to Illinois Supreme Court Rule 431(b) (eff. May 1,

2007), (2) the court erred by advising the jurors that the State was not required to prove the dates

alleged in the indictment, and (3) the State failed to prove defendant guilty beyond a reasonable

doubt. In November 2012, this court affirmed. People v. Cherry, 2012 IL App (4th) 110624-U.

¶9             In March 2014, defendant filed a pro se postconviction petition. The petition

raised 25 claims. In relevant part, the claims included an allegation that trial counsel failed to

use an expert-accepted study in defending against the allegations of child abuse and counsel

failed to investigate five witnesses identified before trial (claim six). According to the petition,

Robert Freyman, a probation officer, would testify that Howard tried to convince him that

defendant had violated his probation by lying about the death of defendant’s cousin. Brandi

Russell would testify that Howard tried to get defendant into trouble with his probation officer

and that Howard threatened defendant. Jimmy Rodgers, a deacon at defendant’s church, would

testify about Howard’s vindictiveness. Michael Farmer, defendant’s former neighbor, would

testify that defendant worked full-time in 1999. Finally, Michael Mitchell would testify that

defendant worked in his hat shop in 1999.

¶ 10           The petition also alleged trial counsel and the trial court failed to conduct a fitness

hearing where counsel knew defendant was taking trazodone hydrochloride with side effects

including difficulty breathing, facial swelling, mood or behavior changes, anxiety, panic attacks,




                                                -3-
trouble sleeping, impulsivity, irritability, hostility, aggressiveness, restlessness, hyperactivity,

depression, and suicidal thoughts. The petition alleged the medication prevented defendant from

consulting with his lawyer. Defendant also alleged trial counsel failed to sufficiently consult

with defendant “before changing the venue from judge Charles G. Reynard to judge Jame[s] E.

Souk without giv[ing] [defendant] a heads up on what was going on.”

¶ 11            Defendant attached his affidavit reiterating the testimony the five witnesses would

give as alleged in claim six. Defendant also attached an affidavit in the name of his wife, Dottie,

although defendant signed the affidavit. According to the second affidavit, Dottie would testify

that Howard committed perjury when she testified that defendant babysat while she worked, that

defendant lived with her in 2000, and that she did not know defendant was married. Defendant

averred his trial counsel was given the names of witnesses and never interviewed them.

¶ 12            Six days after filing his postconviction petition, defendant filed a letter asking for

leave to add an affidavit from Brandi Russell to his petition. In the affidavit, Russell averred she

started dating defendant in December 1999. Russell received a phone call from Howard who

told Russell defendant had molested her grandchildren. According to Russell, Howard “also 3

way called [defendant’s] probation officer.” Howard tried to keep Russell from dating defendant

and threatened to get back at defendant. Russell moved in with defendant after Valentine’s Day

and witnessed a property dispute between defendant and Howard. Russell averred Howard “was

jilted [and] looking for revenge.”

¶ 13            In June 2014, the trial court appointed counsel to represent defendant in

second-stage postconviction proceedings. In August 2014, Carey Luckman entered an

appearance on behalf of defendant. Thereafter, Luckman asked for regular continuances before

withdrawing in August 2018. In January 2019, Kelly Harms appeared on defendant’s behalf and




                                                 -4-
sought a continuance to file an amended postconviction petition. In June 2019, Harms filed a

motion for a finding of no merit in the postconviction petition and a motion to withdraw. In her

accompanying brief, Harms stated that trial counsel’s failure to investigate and present witnesses

that would testify defendant did not live with Howard in 2000 as an alibi defense was not

ineffective assistance because defendant admitted to babysitting the children. As to the evidence

of Howard’s motive to lie, Harms stated, “There is no way that testimony regarding [Howard’s]

past jealousy issues and vindictive behavior after [defendant] left her and went back to his wife

give rise to the inference that the three children who testified had something to gain or lose by

testifying that two of them had suffered sexual abuse at the hands of [defendant.]” Harms also

stated trial counsel was allowed to explore why the abuse was not disclosed until nearly 10 years

after it happened.

¶ 14           Harms addressed defendant’s claim that trial counsel failed to adequately

communicate with him. According to Harms, the record demonstrated trial counsel kept

petitioner informed of what was happening with his case where counsel indicated at a hearing he

needed time to speak with defendant. Harms also indicated there were notes in trial counsel’s

file about visits with defendant and a letter from trial counsel to defendant about the judge

changing. As to defendant’s claim that trial counsel was ineffective for failing to have him

evaluated for fitness, Harms noted that during the trial court’s inquiry as to whether defendant

chose to testify and understood the ramifications, defendant understood the questions and

answered coherently. Further, Harms stated trial counsel had copies of defendant’s medical file

from the jail which showed many of the medications he took and the ailments he faced.

¶ 15           Included with the motion to withdraw, Harms filed a certificate pursuant to

Illinois Supreme Court Rule 651(c) (eff. July 1, 2017). The certificate indicated Harms




                                                -5-
consulted with defendant to ascertain his contentions of deprivation of constitutional rights and

examined the record of proceedings at trial. The certificate stated, “Undersigned counsel has

attempted to make amendments to the pro se petition necessary for adequate presentation of

[defendant’s] proceedings; however, undersigned counsel finds the pro se petition to be without

merit.”

¶ 16           In August 2019, the trial court held a hearing on Harms’s motion to withdraw.

Harms stated she thoroughly reviewed defendant’s case and spoke with him at great length on

several occasions. Harms researched each of the issues set forth in the pro se petition and looked

for any additional issues. Harms said she did not feel there were any meritorious issues and

asked to withdraw.

¶ 17           The trial court noted it needed to be “extremely careful with reference to its

findings *** so no inference is either intended to be drawn or drawn by counsel with reference to

the [c]ourt’s ruling on the motion.” The court noted it was not ruling on a motion to dismiss but

rather “a motion for finding of no merit in postconviction.” The court further stated it had made

an affirmative determination at the first stage that one or more allegations in the pro se petition

was neither frivolous nor patently without merit and postconviction counsel’s responsibility was

to present the petition to the court in proper legal form. The court stated it could not address

each of the claims in the pro se postconviction petition but must view the petition as a whole.

The court went on to state as follows:

               “And so the [c]ourt is not making any findings concerning each of

               the claims at this time if the [c]ourt makes the determination that at

               least one of the claims could or might be required to be advanced

               to a Stage 3 hearing. And since there are, from the [c]ourt’s




                                                -6-
               perspective, at least three of those claims, that being Claim 6,

               Claim 11[,] and Claim 20, that would require the [c]ourt to engage

               in fact finding which is not permissible at this time because it also

               would include as contained within the motion filed by Ms. Harms

               for the [c]ourt to consider matters outside of the record, matters

               that are contained within trial counsel’s file which is not available

               to the [c]ourt and nor is it admissible or can it be considered by the

               [c]ourt as it relates to this particular motion at this time that

               prevents the [c]ourt from granting the relief that Ms. Harms is

               seeking.”

The court noted that although the motion to withdraw was well-taken with regards to many of the

claims, the court could not address them on an individual basis. Accordingly, the court denied

the motion to withdraw and allowed the State time to elect to file an answer or a motion to

dismiss. Postconviction counsel adopted the original pro se postconviction petition.

¶ 18           In February 2020, the State filed a motion to dismiss defendant’s postconviction

petition. The State argued the petition was unsupported by sufficient affidavits where

defendant’s affidavit was silent on all but one of the claims raised. The State argued the second

affidavit with Dottie’s name consisted of conclusory statements and hearsay. The State first

noted defendant failed to attach affidavits from any of the five witnesses identified in claim six

and failed to explain the omission of those affidavits. The State noted that, even if defendant’s

affidavit was sufficient to support his claim that defense counsel was ineffective for failing to

investigate and call witnesses regarding Howard’s vindictive nature or challenging defendant’s

opportunity to commit the offenses, defendant could not establish prejudice. The State noted this




                                                 -7-
court recognized defendant’s admission that he had access to the children on multiple occasions.

While defense counsel may have impeached Howard’s testimony by inquiring into her bias

against defendant, the State argued she did not testify to the underlying criminal conduct and her

testimony had little bearing on defendant’s conviction. As to defendant’s claim regarding trial

counsel’s failure to request a fitness hearing, the State argued defendant failed to support his

claim with medical records or affidavits establishing a reasonable probability that he would have

been found unfit had a fitness hearing been held.

¶ 19            In July 2020, the trial court held a hearing on the State’s motion to dismiss

defendant’s postconviction petition. Postconviction counsel argued a third-stage evidentiary

hearing was necessary to hear from trial counsel about why he did or did not take certain actions

and whether his decisions were matters of trial strategy. The court noted postconviction counsel

had ample opportunity to file an amended petition or additional affidavits. The court dismissed

the first five claims in the petition as lacking support or specificity, matters of trial strategy,

baseless, conclusory, and barred by res judicata. As to claim six, the court noted defendant

identified particular witnesses trial counsel was informed of but, despite having ample

opportunity to do so, defendant failed to include affidavits from the witnesses. However, the

court determined defendant’s summary established the witnesses would have testified to

Howard’s vindictiveness and trial counsel’s decision not to pursue this line of inquiry was a

matter of trial strategy, particularly where the testimony would be inadmissible or limited to

Howard’s truthfulness and Howard was not the victim. The court dismissed claims 7 through 10

as barred by res judicata, conclusory, unsupported, and speculative. As to the claim that trial

counsel was ineffective for failing to request a fitness hearing, the court agreed with the State

that defendant failed to support the claim with medical records or affidavits establishing a




                                                  -8-
reasonable probability that defendant would have been found unfit if a fitness hearing had been

held. Moreover, the court noted a defendant is presumed fit and the record did not indicate a

bona fide doubt as to his fitness.

¶ 20           The trial court dismissed claims 12 through 19 as matters of trial strategy, lacking

a showing of prejudice, conclusory, barred by res judicata, and baseless. As to the claim that

trial counsel was ineffective for failing to adequately communicate with defendant about a

transition from one judge to another because of a change in assignments, the court noted

defendant failed to allege he would have exercised his right to a substitution of judge and the

record showed he did not avail himself of the opportunity to inform counsel he wanted a

different judge after he was made aware of the change. The court dismissed the remaining

claims as conclusory or meritless. In summary, the court noted the postconviction petition was

only supported by defendant’s affidavit, which was silent on all but one of defendant’s claims,

and the petition failed to explain the omission of any affidavits or other records. Finally, the

court noted that, even if trial counsel’s performance fell below an objective standard of

reasonableness, defendant was unable to show he was prejudiced by any of trial counsel’s

decisions.

¶ 21           This appeal followed.

¶ 22                                      II. ANALYSIS

¶ 23           On appeal, defendant argues postconviction counsel failed to comply with Rule

651(c) and provided unreasonable assistance when she did not certify she made the necessary

amendments to adequately present defendant’s claims and adopted the pro se petition without

making any amendments or shaping the claims into the proper legal form.




                                                -9-
¶ 24           The Post-Conviction Hearing Act (Postconviction Act) (725 ILCS 5/122-1 to

122-7 (West 2018)) provides a collateral means for a defendant to challenge a conviction or

sentence for a violation of a federal or state constitutional right. People v. Jones, 211 Ill. 2d 140,

143, 809 N.E.2d 1233, 1236 (2004). At the first stage of postconviction proceedings, the trial

court must determine, taking the allegations as true, whether the defendant’s petition is frivolous

or patently without merit. 725 ILCS 5/122-2.1(a)(2) (West 2018). At the second stage of

postconviction proceedings, “the State may move to dismiss a petition or an amended petition

pending before the court.” People v. Pendleton, 223 Ill. 2d 458, 472, 861 N.E.2d 999, 1008

(2006). The defendant bears the burden of making a substantial showing of a constitutional

violation. Id. at 473. “At the second stage of proceedings, all well-pleaded facts that are not

positively rebutted by the trial record are to be taken as true, and, in the event the circuit court

dismisses the petition at that stage, we generally review the circuit court’s decision using a

de novo standard.” Id.

¶ 25           “[A] defendant in postconviction proceedings is entitled to only a ‘reasonable’

level of assistance, which is less than that afforded by the federal or state constitutions.” Id. at

472. Pursuant to Rule 651(c), counsel’s duties “include consultation with the defendant to

ascertain his contentions of deprivation of constitutional right, examination of the record of the

proceedings at the trial, and amendment of the petition, if necessary, to ensure that defendant’s

contentions are adequately presented.” Id. “Our review of an attorney’s compliance with a

supreme court rule, as well as the dismissal of a postconviction petition on motion of the State, is

de novo.” People v. Profit, 2012 IL App (1st) 101307, ¶ 17, 974 N.E.2d 813.

¶ 26           The filing of a Rule 651(c) certificate gives rise to a rebuttable presumption that

postconviction counsel provided reasonable assistance. People v. Jones, 2011 IL App (1st)




                                                 - 10 -
092529, ¶ 23, 955 N.E.2d 1200. “Rule 651(c) requires only that postconviction counsel certify

having undertaken the limited actions prescribed. Those requirements do not include bolstering

every claim presented in a petitioner’s pro se postconviction petition, regardless of its legal

merit, or presenting each and every witness or shred of evidence the petitioner believes could

potentially support his position.” People v. Custer, 2019 IL 123339, ¶ 38, 155 N.E.3d 374. With

respect to counsel’s duty to submit affidavits, the supreme court has stated, “In the ordinary case,

a trial court ruling upon a motion to dismiss a [postconviction] petition which is not supported by

affidavits or other documents may reasonably presume that [postconviction] counsel made a

concerted effort to obtain affidavits in support of the [postconviction] claims, but was unable to

do so.” People v. Johnson, 154 Ill. 2d 227, 241, 609 N.E.2d 304, 311 (1993). The defendant

bears the burden of overcoming the presumption of reasonable assistance by demonstrating his

attorney’s failure to substantially comply with Rule 651(c). Jones, 2011 IL App (1st) 092529,

¶ 23.

¶ 27           Defendant first asserts Harms never certified she made the necessary changes and

amendments to defendant’s petition to adequately present his claims, so her certificate did not

create the presumption of compliance with Rule 651(c). Specifically, defendant asserts that

Harms’s certificate stated she “attempted to make amendments to the pro se petition necessary

for adequate presentation of [defendant’s] proceedings; however, undersigned counsel finds the

pro se petition to be without merit.” Defendant argues that Harms’s statement that she attempted

to make any amendments necessary for the adequate presentation of defendant’s claims indicates

she failed to comply with Rule 651(c)’s requirement that postconviction counsel certify he or she

“has made any amendments to the petitions filed pro se that are necessary for an adequate

presentation of petitioner’s contentions.” Ill. S. Ct. R. 651(c) (eff. July 1, 2017).




                                                - 11 -
¶ 28           As the State correctly points out, this court has “note[d] that, before withdrawing,

postconviction counsel can quite consistently certify that he or she ‘has made any amendments to

the petitions filed pro se that are necessary for an adequate presentation of petitioner’s

contentions.’ ” People v. Smith, 2016 IL App (4th) 140085, ¶ 37, 50 N.E.3d 353 (quoting Ill. S.

Ct. R. 651(c) (eff. Feb. 6, 2013)). This court explained that such a certification does not mean

that postconviction counsel has concluded the pro se petition requires amendment. “The

operative qualifying words are ‘any’ and ‘necessary.’ [Citation.] ‘If amendments to a pro se

postconviction petition would only further a frivolous or patently nonmeritorious claim, they are

not ‘necessary’ within the meaning of the rule.’ ” Id. ¶ 38 (quoting People v. Greer, 212 Ill. 2d

192, 205, 817 N.E.2d 511, 519 (2004)). Although the certification filed by Harms indicated she

attempted to make necessary amendments, it does not follow that she concluded there were

necessary amendments to adequately present defendant’s claims. We note defendant also relies

on Smith for the proposition that Harms’s unsuccessful attempt to withdraw from the case “does

not excuse her failure to certify that she actually made the necessary alterations to shape

[defendant’s] claims into proper legal form.” This argument assumes there were necessary

amendments. Here, Harms’s certificate indicates she would have made any necessary

amendments, but she found the claims to be meritless and any amendment was therefore

unnecessary.

¶ 29           Under these circumstances, we conclude postconviction counsel exercised her

professional judgment in her representation of defendant and substantially complied with Rule

651(c), giving rise to a rebuttable presumption of reasonable assistance. People v. Richardson,

382 Ill. App. 3d 248, 257, 888 N.E.2d 553, 561 (2008) (finding substantial compliance with Rule

651(c) where counsel certified she prepared a supplemental petition that adequately




                                                - 12 -
complemented the defendant’s claims and did not improperly defer to the defendant’s wishes);

but cf. People v. Bashaw, 361 Ill. App. 3d 963, 967-69, 838 N.E.2d 972, 976-77 (2005) (finding

no substantial compliance with Rule 651(c) where counsel certified she reviewed the record of

proceedings on appeal and the defendant indicated he wished to rely on his original

postconviction petition, which the court concluded was a failure of counsel to fulfill their duty to

exercise professional judgment because counsel improperly surrendered the decision about what

amendments to make to defendant).

¶ 30           Defendant argues that, even if Harms’s certification substantially complied with

Rule 651(c), the record affirmatively refutes that Harms made the necessary amendments to

defendant’s claims. Defendant asserts amendment was necessary after the trial court denied

Harms’s motion to withdraw and concluded some of the claims in the petition had merit. In

response, the State argues that postconviction counsel has no duty to amend a pro se petition. As

discussed above, “Rule 651(c) requires only that postconviction counsel certify having

undertaken the limited actions prescribed. Those requirements do not include bolstering every

claim presented in a petitioner’s pro se postconviction petition, regardless of its legal merit, or

presenting each and every witness or shred of evidence the petitioner believes could potentially

support his position.” Custer, 2019 IL 123339, ¶ 38. Although the court concluded some of the

claims in defendant’s pro se petition had merit, it does not follow that counsel was required to

amend the petition. Where postconviction counsel finds “all the claims in the petition to be

frivolous, the appropriate procedure would have been to stand on the pro se petition or seek to

withdraw as counsel.” People v. Dixon, 2018 IL App (3d) 150630, ¶ 22, 100 N.E.3d 193. Here,

postconviction counsel determined the claims were without merit, unsuccessfully sought to

withdraw, and stood on the pro se petition.




                                                - 13 -
¶ 31           Defendant places great weight on postconviction counsel’s failure to amend the

pro se petition by attaching Russell’s affidavit. As noted, the Russell affidavit was filed six days

after defendant filed his pro se petition. Nothing in the record affirmatively shows a failure by

postconviction counsel to adequately support this claim. Although the trial court and the State

failed to mention Russell’s affidavit, the affidavit was filed in the circuit court and included in

the record. Where defendant filed a motion for leave to add Russell’s affidavit to his

postconviction petition, we cannot say that postconviction counsel provided unreasonable

assistance by failing to amend the petition to include the affidavit. In his reply brief, defendant

contends the subsequent filing of Russell’s affidavit was insufficient to place it in the record

before the trial court because “a circuit court must grant the petitioner leave to amend the petition

before a subsequent pleading is considered as part of the parties’ pleadings.” In support of this

contention, defendant cites People v. Smith, 2013 IL App (4th) 110220, ¶ 23, 986 N.E.2d 1274.

However, Smith involved a situation where the defendant attempted to “amend” a postconviction

petition with new substantive petitions after the trial court had entered a final order dismissing

the petition. Id. The Smith court concluded the subsequent petitions filed by the defendant

“must be considered successive petitions.” Id. Nothing in Smith suggests that an additional

affidavit filed six days after filing the pro se petition cannot be considered a part of the

pleadings. As for the other witnesses identified in claim six, we “may reasonably presume that

[postconviction] counsel made a concerted effort to obtain affidavits in support of the

[postconviction] claims, but was unable to do so.” Johnson, 154 Ill. 2d at 241. Moreover,

although the trial court did note that defendant failed to include affidavits from the witnesses

identified in claim six, the court further concluded that trial counsel’s decision not to pursue a

line of inquiry into Howard’s vindictiveness was a matter of trial strategy, particularly where the




                                                - 14 -
testimony would be inadmissible or limited to Howard’s truthfulness and Howard was not the

victim.

¶ 32           Defendant also argues postconviction counsel provided unreasonable assistance

by failing to amend the petition to include mental health records to support defendant’s claim

that there was a bona fide doubt as to his fitness to stand trial. However, defendant points to no

affirmative evidence in the record to establish that postconviction counsel failed to seek out and

examine evidence relevant to this claim. Rather, he notes that Harms acknowledged there were

medical records in trial counsel’s file and failed to attach medical records from the jail. Contrary

to defendant’s argument, this indicates postconviction counsel did seek evidentiary support for

defendant’s claim and was presumably unsuccessful. People v. Wallace, 2016 IL App (1st)

142758, ¶ 27, 67 N.E.3d 976 (“A court may reasonably presume postconviction counsel made a

concerted effort to obtain evidence in support of postconviction claims, but was unsuccessful.”).

¶ 33           Defendant also argues postconviction counsel failed to amend the petition to

include sufficient detail on defendant’s claims regarding expert testimony on child abuse

allegations and on an investigation technique employed by the detectives. Defendant further

asserts postconviction counsel failed to provide any details about how trial counsel’s failure to

investigate the apartments where the abuse occurred prejudiced defendant. Again, we “may

reasonably presume postconviction counsel made a concerted effort to obtain evidence in support

of postconviction claims, but was unsuccessful.” Id. As discussed above, we conclude

postconviction counsel’s certificate was substantially in compliance with Rule 651(c) and gave

rise to the rebuttable presumption of reasonable assistance. Defendant has failed to demonstrate

the record affirmatively rebuts this presumption. Accordingly, we conclude postconviction




                                               - 15 -
counsel provided reasonable assistance and complied with Rule 651(c). Therefore, we affirm the

judgment of the trial court.

¶ 34                                   III. CONCLUSION

¶ 35           For the reasons stated, we affirm the trial court’s judgment.

¶ 36           Affirmed.




                                              - 16 -